Title: To Benjamin Franklin from Jean-Paul Marat, 14 February 1782
From: Marat, Jean-Paul
To: Franklin, Benjamin


Sir.
From the Rue de Bourgogne febr: 14th 1782.
If you are curious to see a Series of new electrical experiments, directed to establish many a principle hitherto unknown, I Shall do myself the pleasure of Summiting them to your judgment. 
In case you Should accept my invitation, Sir, I beg you would be so good as to appoint the day and the hour convenient to you, in order I may be ponctual to the appointment.
Any person attending you will be very well com. I am with great regard Sir Your Most obedient and very humble Servant
Marat
